ORDER
PER CURIAM.
Arvon Brown (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Mov-ant argues the motion court clearly erred in denying his motion because his plea counsel was ineffective for failing to move for a change of venue for cause under Rule 32.04.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).